Citation Nr: 1123945	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for residual scarring from laceration of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2009, the case was remanded to the RO for further development.  


FINDINGS OF FACT

1.  The Veteran has Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  Prior to October 23, 2008, the Veteran's scars of the right hand were not shown to cover an area of at least 12 inches, to be deep, or to cause any other additional compensable limitation of function aside from pain from the superficial scar on the dorsum of the right thumb.

3.  From October 23, 2008, the Veteran has had three superficial, painful scars of the right hand.  The scars were not shown to cover an area of at least 144 inches or to be deep, unstable, or to cause any other additional compensable limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321 4.85, Diagnostic Code (Code) 6100 (2010).  

2.  Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for residual scarring from laceration of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7801-7805 (effective prior to October 23, 2008) 

3.  From October 23, 2008, the criteria for a 20 percent but no higher rating for residual scarring from laceration of the right hand are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (effective both prior to and since October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, VCAA notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board notes that the most recent supplemental statement of the case was issued in January 2010.  Subsequent to this, the Veteran submitted additional documentation, including medical records, some of which had not been reviewed by the agency of original jurisdiction.  However, this evidence is either not pertinent to the matters currently on appeal or is cumulative of evidence already of record (e.g. subjective complaints of hand pain and general notations of hearing loss in relation to the Veteran's hearing aids).  Accordingly, another remand to have the RO consider this evidence is unnecessary and would result in needless delay of the appeal.

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this claim.

However, the Board notes that a May 2005 letter from the RO explained what the evidence needed to show to substantiate this claim for increase.  It also explained that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including medical records, employment records or records from other federal agencies but that it was ultimately his responsibility to ensure that records were received by VA.  Further, in a May 2008 letter, the RO specifically explained the criteria for rating bilateral hearing loss. 

Regarding the claim for increase for residual scarring, a June 2006 letter from the RO explained what the evidence needed to show to substantiate the claim.  It also explained that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including medical records, employment records or records from other federal agencies but that it was ultimately his responsibility to ensure that records were received by VA.  Additionally, the letter provided general notice as to how disability ratings and effective dates are assigned in accordance with Dingess/Hartman.  Additionally, the subsequent May 2008 letter explained specific criteria for rating scars.   

After issuance of the above letters, and an opportunity for the Veteran to respond, a January 2010 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding VA's duty to assist, the RO has available VA and private medical evidence.  Additionally, the Veteran has been provided with VA and QTC medical examinations pertinent to both claims.  The Veteran's representative has argued that the most recent April 2009 VA scars examination was inadequate, asserting that it did not take into account alleged underlying damage to the nerves and muscles due to the Veteran's hand laceration in service.  The Board notes, however, that to date, service connection is only in effect for residual superficial scarring due to the laceration and that any neurological and muscular damage alleged to be related to the laceration is not currently subject to service connection.  Accordingly, as the April 2009 VA scars examination included a thorough review of the Veteran's service connected scarring, the Board finds that it was adequate.  

 The Veteran has not identified any additional evidence pertinent to the claims.  VA's assistance obligations are met.  The Veteran is not prejudiced by the Board's proceeding with appellate review. 




II.  Factual Background

In a February 2002 letter, a private physician noted that audiometric testing had revealed a high frequency sensorineural hearing loss that became moderate from 3 to 8 kilohertz.  The Veteran had excellent speech discrimination bilaterally.  

In a January 2003 rating decision, the RO granted service connection for residual of laceration to the right hand and for bilateral hearing loss and assigned noncompensable ratings for both disabilities.  The RO noted that the service treatment records showed that the Veteran suffered a laceration to his right thumb and fingers during service and that the medical evidence of record showed that he had residual scarring.  

An April 2003 private physician's letter indicates that the Veteran was found on audiogram to have bilateral mild to severe high frequency sensorineural hearing loss.  A hearing aid was recommended at the Veteran's discretion.  The audiogram was not certified for VA rating purposes but appeared to be consistent with the physician's findings.  

On November 2004 QTC audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 25
25
60
55
LEFT
30
30
55
45

The average puretone thresholds were 41.25 decibels, right ear, and 45 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The Veteran indicated that he had difficulty hearing and understanding speech in all listening situations.  

A March 2005 private audiogram was not certified for VA rating purposes.  However, it indicated mild sloping to moderate hearing loss in both ears, left greater than right.  

On March 2005 QTC examination, the Veteran was noted to have the laceration of the right hand.  He reported numbness and aching and that the hand hurt in cold weather.  He also indicated that because of the condition he could not hold things between his thumb and forefinger.  He also reported that he lost 3 days from work in the past year as a result of the condition.  Physical examination showed a scar at the right hand base of the thumb that was level.  The measurements were 5 cm x 1 cm.  The scar was noted to be tender but not to result in disfigurement, adherence to underlying tissue, instability, and tissue loss or keloid formation.  It did result in hypopigmentation but this was not more than six square inches.  It did not have an abnormal texture and did not result in limitation of motion.

The Veteran was also noted to have scar located on the right hand dorsum of the thumb, which was level.  The measurement was 6 cm x .3 cm.  The scar was tender.  It was not disfiguring, adherent to underlying tissue, unstable and did not result in tissue loss.  There was no keloid formation.  There was hypopigmentation but it did not cover an area that exceeded 6 square inches.  There was no abnormal texture and no limitation of motion resulting from the scar.  The diagnostic impressions were scars of the right hand on the base of the thumb and the dorsum of the thumb due to laceration with residual of tenderness to the thumb.    

On September 2005 VA audiometric testing, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 25
25
60
50
LEFT
25
35
55
45

The average puretone thresholds were 40 decibels, right ear, and 40 decibels, left ear.  Speech audiometry revealed that speech recognition was 92 percent in the right ear and 96 percent in the left ear.  

In a March 2006 letter, the Veteran's wife indicated that she had noticed a severe increase in his hearing loss.  Without the use of his hearing aide, she had often had to repeat everything she would say to him.  

On August 2006 QTC audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
60
LEFT
40
50
55
60

The average puretone thresholds were 46.25 decibels, right ear, and 51.25 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 percent in both ears.  The pertinent diagnosis was bilateral mild sloping to moderately-severe sensorineural hearing loss.  The Veteran reported difficulty understanding speech in the presence of noise and when he could not see the speaker's face.  

On December 2006 QTC examination, skin examination revealed three different scars on the right hand.  There was one scar on the volar side of the right thumb, which measured 1.5 x.1 cm.  There was also a small scar on the dorsum of the index finger, which measured 1 cm x.1 cm.  Additionally, there was a third scar on the volar side of the little finger in the area of the skin crease at the distal interphalangeal (dip) joint of the little finger.  All of the scars were well-healed.  The scars were leveled.  There was no tenderness, disfigurement, ulceration or adherence.  They were not unstable.  There was no inflammation, edema or tissue loss.  There was no keloid formation, hypopigmentation or hyperpigmentation.  There was no abnormal texture to the scars.  They were all nicely healed.  The pertinent diagnosis was laceration of the right hand with residual tingling and residual scars.  The examiner noted that the scars were due to the previous lacerations.  The examiner also diagnosed the Veteran with carpal tunnel syndrome of the right hand and found that this disability was not related to the laceration of the Veteran's hand.  Regarding the hands and fingers, the examiner noted that the tip of the right index finger and long finger could not approximate the transverse crease of the palm.  Instead, there was a 1 cm gap between the index finger and long finger and the transverse crease of the palm.  The Veteran's range of motion was otherwise essentially normal and the Veteran's hand strength was slightly reduced on the right.  

In a January 2007 rating decision the RO denied service connection for carpal tunnel syndrome and continued a 10 percent rating for residual scarring due to laceration of the right hand.  

In his August 2007 Form 9 the Veteran indicated that the condition of his right hand had worsened to the point that it cramped up and affected all his daily activities.  He noted that his worst time was driving as he had to take his hand off the steering wheel and shake his hand to get his circulation back.  He indicated that his hand was actually cramping as he wrote out his contentions on the Form 9.  

On April 2009 VA scars examination, the Veteran reported current right hand pain.  Physical examination showed a scar on the lateral surface of the right thumb.  It was an L shaped laceration scar slightly lighter than the surrounding skin and very faint.  The Veteran indicated that he felt pain, numbness and tingling in the area on a daily basis and that these symptoms interfered with writing and typing.  The maximum width of the scar was .25 cm and the maximum length was 5.5 cm.  There was tenderness on palpation and the scar was adherent to the underlying tissue.  The scar resulted in limitation of motion or loss of function in that the thumb had limited flexion.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  The diagnosis for this scar was residual scarring status post laceration of the right thumb.  It was noted that the scarring covered less than 2% of the surface area of the thumb and less than one percent of the total body surface area.  

Additionally, the Veteran was noted to have a scar of the 1st digit due to laceration of the lower 1/3 of the finger.  The scar was lighter than the surrounding skin and the Veteran reported that the area felt pain, numbness and tingling on a daily basis.  The scar interfered with writing and typing.  The maximum width was .25 cm and the maximum length was 2.2 cm.  There was tenderness on palpation and no adherence to underlying tissue.  The scar did not result in limitation of motion or loss of function, there was no underlying soft tissue damage, and there was no skin ulceration or breakdown over the scar.  The diagnostic impression for this scar was laceration to the right hand 1st digit with residual scarring.  It was noted that the scarring covered less than 2% of the surface of the finger and less than 1% of the total body surface area. 

Also, the Veteran was noted to have a scar on the right hand near the web of the thumb.  He reported pain with pressure on the thumb and first finger with constant tingling and numbness to the thumb, first digit and second digit.  Physical examination showed that the Veteran had a healed laceration with scar color lighter than the surrounding skin.  He reported that the area felt light pain, numbness and tingling on a daily basis.  He noted that the symptoms interfered with writing and typing.  The maximum width of the scar was .10 cm and the maximum length of the scar was 3.5 cm.  There was tenderness on palpation and adherence to underlying tissue.  There was no limitation of motion or loss of function.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar. The diagnosis was residual scarring to the right posterior hand, status post laceration.  It was noted that the scarring covered less than 2% of the surface of the finger and less than 1% of the total body surface area. 

Further, the Veteran was noted to have a scar of the right hand third digit from a laceration horizontally across the 1st metacarpal.  The scar was close to natural skin color.  Its maximum width was .10 cm and its maximum length was 2.5 cm.  There was no tenderness on palpation and there was adherence to underlying tissue.  The scar did not result in limitation of function, there was no underlying tissue damage and there was no skin ulceration or breakdown over the scar.  The diagnosis was residual scarring to the right hand 3d digit, status post laceration.  The scarring covers less than 1% of the body surface area of the 3rd digit and less than 1% of the total body surface area.  

Finally, the Veteran was also noted to have scarring of the right hand 4th digit due to laceration to the 4th digit at the junction of the 2nd ICP joint.  The scar had a slightly thickened appearance that had hardened appearance and rough texture.  The maximum width was .25 cm and the maximum length was 2.5 cm.  There was no tenderness on palpation and there was adherence to the underlying tissue.  The scar did not result in limitation of motion or loss of function and there was no underlying soft tissue damage or skin ulceration or breakdown over the scar.  The diagnosis was residual scarring to the right 4th digit status post laceration.  It was noted that the scarring covered less than 1% of the surface of the finger and less than 1% of the total body surface area.  The examiner noted that the scarring to the right hand had not impacted the Veteran's ability to find and maintain gainful employment.  The Veteran had superficial scarring of the right hand that did not limit movement of the right hand.  The examiner indicated that the Veteran had been employed for 25+ years.  Due to the length of time the Veteran had been working after suffering the scarring, it was less likely than not responsible for any impact on gainful employment.  

March 2009 private EMG testing produced a diagnostic impression of right carpal tunnel syndrome, moderate to severe, no electrodiagnostic evidence of cervical radiculopathy on the right and right upper extremity sensory polyneuropathy, moderate.  

A March 2009 private physician's progress note indicates that the Veteran reported that his right hand was getting worse.  There was increased numbness over the thumb, index finger and long finger.  Tinel's test was negative.  Grip strength was 20 lbs right and 60 lbs left. 

On April 2009 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
25 
35
60
55
LEFT
30
35
50
50

The average puretone thresholds were 43.75 decibels, right ear, and 41.25 decibels, left ear.  Speech audiometry revealed that speech recognition was 88 percent in the right ear and 96 percent in the left ear.  The diagnosis was sensorineural hearing loss with tinnitus.  The examiner noted that there had not been much change from a 2002 hearing test up until the present.   The Veteran indicated that he had difficulty hearing on the phone and in the presence of background noise.  The examiner indicated that the hearing loss had no significant effect on occupation or daily activities.  

III.  Law and Regulations

Disability ratings are generally based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing impairment are determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The rating schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the numeric designation may also be derived based solely on puretone threshold testing (Table VIA).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008. This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).   In the instant case, the RO has considered the Veteran's scars under both the old and new criteria.  Accordingly, the Board will do the same.

Code 7804, in effect prior to October 23, 2008 provides for a 10 percent rating for superficial scars that are painful on examination.  Notes following Codes 7803 and 7804 indicated that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  Revised Code 7804, effective from October 23, 2008, provides for ratings for superficial scars, which are either unstable or painful.  Under this Code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.   38 C.F.R. § 4.118 (2010).   As will be explained in the analysis below, the other initial and revised diagnostic codes applicable to rating scars are not applicable to the Veteran's scarring.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





	(CONTINUED ON NEXT PAGE)
IV.  Analysis

A.  Bilateral Hearing Loss

At the outset, the Board notes that an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 has not been shown.  The most recent March 2009 VA audiological evaluations showed average puretone thresholds of 43.75 decibels, right ear, and 41.25 decibels, left ear, with speech recognition scores of 88 percent in the right ear and 96 percent in the left ear.  Thus, according to 38 C.F.R. § 4.85, Table VI, this constitutes Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Then, referencing Table VII, Level II hearing in the poorer ear and Level I hearing in the better ear requires assignment of a noncompensable rating.  

The Board notes that the earlier August 2006 QTC examination did show a higher level of average puretone thresholds (i.e. 46.25 decibels, right ear, and 51.25 decibels, left ear).  However, under Table VI, when combined with the corresponding speech recognition scores of 96 in both ears, these scores result in a finding of Level I hearing acuity in both ears, which similarly leads to assignment of a noncompensable rating under Table VII.  Further, none of the other findings of record show more severely impaired hearing than that found on either the August 2006 or March 2009 evaluations.  

Audiometric testing results are dispositive evidence in a claim regarding the schedular rating of hearing loss disability.  See Lendenmann, supra.  Consequently, a schedular rating in excess of 0 percent is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  However, nothing in the record reflects or suggests there are factors warranting an extraschedular rating, such as marked interference with employability or frequent hospitalizations due to the hearing loss. 38 C.F.R. § 3.321. Consequently, referral for extraschedular consideration is not warranted.

Given that there is no evidence supporting assignment of a rating in excess of 0 percent on a schedular or extraschedular basis, the preponderance of the evidence is against this claim, and it must be denied.


B.  Residual scarring

Period Prior to October 23, 2008

The evidence of record shows that prior to October 23, 2008, as none of the scars, either alone or in combination, were found to cover an area of six square inches or more and none were found to be unstable.  Thus, ratings under Diagnostic Codes 7802 and 7803 in effect prior to October 23, 2008 are not applicable.  38 C.F.R. § 4.118 (2008).  Further, as a 10 percent rating is the highest available under Diagnostic Code 7804 for painful scars, there is no basis for assigning a higher rating under this code.  (In this regard, the already assigned 10 percent rating is assigned under this Code, for painful scarring of the right hand).  Further, there is no basis for a rating in excess of 10 percent under Diagnostic Code 7805 for limitation of motion of the affected part.  Id.  In this regard, the Veteran's underlying range of motion of the fingers was essentially found to be normal during the October 2006 QTC examination, except for the examiner's finding that the there was a 1cm gap between the index and long finger and the transverse crease of the palm.  However, while such a finding is indicative of limitation of motion/function, such limitation, even assuming that it is due to the underlying service connected scarring, it is not present to a compensable level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229, indicating that a gap of less than one inch between the fingertip of the index and long fingers and the proximal transverse crease of the palm must be assigned a 0 percent rating.  

The Board notes that the Veteran and his representative have asserted that he has additional right hand disability other than pain and decreased motion of the fingers, to include decreased hand strength.  However, there is no objective evidence that this additional claimed disability is associated with his service connected residual scarring.  In this regard, the Board notes that the Veteran has also been found to suffer from carpal tunnel syndrome of the right wrist, a condition that was specifically denied service connection by the January 2007 rating decision and thus may not be considered when rating the Veteran's residual scars.   Accordingly, as none of the criteria applicable to rating scarring provide a basis for an increase, prior to October 23, 2008, a rating in excess of 10 percent for residual scarring of the right hand is not warranted on a schedular basis.  

Period from October 23, 2008

From October 23, 2008, the Veteran's scarring may be rated under the old criteria (i.e criteria in effect prior to October 23, 2008) or the revised criteria, whichever is more advantageous to the Veteran.  Similar to the period prior to October 23, 2008, because none of the scars, either alone or in combination, have been found to cover an area of six square inches or more and have not been found to be unstable, under the old criteria, ratings under Diagnostic Codes 7802 and 7803 are not warranted.  Also, although the March 2009 VA examiner did find that three of the Veteran's four scars were painful, under the old criteria, given that the scars are in the same anatomical region and in such close proximity to each other, a single 10 percent, but no higher, rating is warranted for the painful scars.  Notably, as all of these scars are found to result in the same type of underlying right hand pain, assigning separate 10 percent ratings for each scar due to such pain would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Further, although the examiner did find that the Veteran's right thumb resulted in some limited flexion, there is no indication that the flexion is limited to the point where there is a gap of one inch or more between the tip of the thumb and the fingers with the thumb attempting to oppose the fingers.  Accordingly, a compensable rating for limitation of motion of the thumb is not warranted and more generally, there is no basis for a separate rating for limitation of function of the affected part.  38 C.F.R. §§ 4.71a, Diagnostic Code 5228, 4.118 (2008).   

Considering the criteria in effect from October 23, 2008, as none of the scars are deep or cover an area of more than 144 square inches, either alone or in combination, ratings under Diagnostic Codes 7801 and 7802 are not applicable.  Also, from October 23, 2008, there is no indication of any compensable limitation of function of the right hand due to the residual scarring under diagnostic codes other than Codes 7800, 7801, 7802 and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.   Once again, although the Veteran's right thumb scar was found to result in some limitation of motion, a gap of one inch or more between the thumb pad and fingers, with the thumb attempting to oppose the fingers has not been shown.  However, the March 2009 VA examiner did affirmatively find that the Veteran had three separate residual scars that were painful.  Accordingly, from the effective date of the new rating criteria (i.e. October 23, 2008) a 20 percent but no higher schedular rating is warranted for three painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).    

C.  Extraschedular Consideration

The Board has considered whether the Veteran's claims should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints concerning hearing loss and residual scarring are fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, based on both schedular and extraschedular considerations, the evidence does not support a compensable rating for the Veteran's bilateral hearing loss or a rating in excess of 10 percent for the Veteran's residual scarring prior to October 23, 2008.  However, the evidence does support assignment of a 20 percent (but no higher) rating for the Veteran's residual scarring from October 23, 2008.  







CONTINUED ON NEXT PAGE
ORDER

An initial compensable rating for bilateral hearing loss is denied.    

 Prior to October 23, 2008, a rating in excess of 10 percent for residual scarring from laceration of the right hand is denied.  

From October 23, 2008 a 20 percent but no higher rating for residual scarring of the right hand is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


